FILED
                              NOT FOR PUBLICATION                            NOV 29 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VIVIN TJHIA,                                      No. 11-72551

               Petitioner,                        Agency No. A089-879-345

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Vivin Tjhia, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for withholding of removal and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Tjhia did not suffer

harm rising to the level of persecution. See id. at 1059 (concluding petitioner

failed to establish past persecution where he was beaten, robbed of pocket money,

and accosted by a threatening mob). Substantial evidence also supports the

agency’s finding that, even under a disfavored group analysis, Tjhia failed to

establish it is more likely than not she would be persecuted as a Chinese Christian

Indonesian because she did not present sufficient evidence of an individualized

risk. See id. at 1066 (a petitioner seeking withholding of removal will “need to

adduce a considerably larger quantum of individualized-risk evidence” than an

applicant for asylum). Accordingly, Tjhia’s withholding of removal claim fails. In

light of our conclusion, we decline Tjhia’s request to remand for the agency to

consider Tampubolon v. Holder, 610 F.3d 1059 (9th Cir. 2010).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Tjhia failed to establish it is more likely than not she will be tortured by or

with the acquiescence of the government of Indonesia. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                           2                                     11-72551